Case: 11-10495        Document: 00511858748      Page: 1     Date Filed: 05/17/2012




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                           May 17, 2012

                                      No. 11–10495                         Lyle W. Cayce
                                                                                Clerk

In the Matter of: STEPHEN ANTHONY WARREN,

                                                  Debtor

------------------------------

LIDA T. MOSIMAN,

                                                  Appellant
v.

STEPHEN ANTHONY WARREN,

                                                  Appellee



                      Appeal from the United States District Court
                           for the Northern District of Texas
                                      4:10-CV-794


Before HIGGINBOTHAM, GARZA, and CLEMENT, Circuit Judges.
PER CURIAM:*
        Lida T. Mosiman appeals the district court’s judgment affirming the
bankruptcy court’s dismissal of her adversary complaint, which alleged that



        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
  Case: 11-10495   Document: 00511858748    Page: 2   Date Filed: 05/17/2012



                               No. 11–10495

Stephen Warren, a Chapter 7 debtor, could not discharge a debt he owed her in
his bankruptcy. For the reasons stated by the bankruptcy court, we AFFIRM.




                                     2